Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Deanna Worthington, NP,
(PTAN: Y5266Z),
(NPI: 1780669572)
Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-15-144
Decision No. CR3750

Date: April 1, 2015

DECISION

For the reasons set forth below, I find that the Centers for Medicare & Medicaid Services
(CMS) appropriately denied Petitioner’s Medicare enrollment.

Background

Petitioner, Deann Worthington, NP, is a Florida nurse practitioner, who seeks to re-enroll
in the Medicare program following a hiatus of undetermined length. CMS denied her
enrollment application because she is not certified as a nurse practitioner by a recognized
national certifying body, as required by Medicare regulations. In a reconsidered
determination, an enrollment appeals analyst for the Medicare contractor affirmed the
denial. Petitioner now seeks review by an administrative law judge.

CMS submits a motion for summary judgment/brief (CMS Br.), along with six exhibits,
marked CMS Exs. 1-6. In addition to her hearing request (Hrg. Req.), Petitioner submits
a written argument (P. Br.) and one supporting document, a Medicare enrollment
application (CMS 855]), which she did not mark, but which I shall refer to as P. Ex. 1. In
the absence of any objections, I admit CMS Exs. 1-6 and P. Ex. 1. Neither party
proposes any witnesses or provides any written declarations of witnesses. See
Acknowledgment and Prehearing Order at 3 (4(c)); 5 (8). Because a hearing would
therefore serve no purpose, I issue this decision without considering CMS’s motion for
summary judgment.

Discussion

CMS properly denied Petitioner Worthington’s Medicare
enrollment application because she did not meet the
Medicare requirements in place at the time of her
reactivation.

The parties agree that, at one time, Petitioner was enrolled in the Medicare program and
that CMS deactivated her enrollment. They do not agree about the timing or
circumstances of her original enrollment or the deactivation. CMS claims that it
deactivated her enrollment on October 17, 2006, because she had not billed the Medicare
program for 12 consecutive months. CMS Br. at 1.

Petitioner claims otherwise. She says that she participated in the Medicare program until
August 2013, when she “was asked to revalidate.” P. Br. at 1. She thought that she had
complied with the agency’s requests, but CMS deactivated her enrollment in September
2013. P. Br. at 1; Hrg. Req. She complains that she did not learn about the deactivation
until July 2014, following which she submitted a new enrollment application. P. Br. at
1.

Neither party submits documentation in support of its position. CMS relies solely on the
reconsideration determination, which is not evidence. CMS Ex. 6 at 1. Petitioner
submits only a Medicare enrollment application (CMS-855]), signed and dated on July
31, 2013, which does not exactly support the claim that CMS asked her to revalidate in
August 2013. P. Ex. 1.

On the other hand, Petitioner does not dispute CMS’s assertion that her billing privileges
were deactivated because she had not billed the Medicare program for 12 consecutive
months. CMS may deactivate a supplier’s Medicare billing privileges if the supplier does
not submit any Medicare claims for 12 consecutive months. 42 C.F.R. § 424.540(a)(1).

' I make this one finding of fact/conclusion of law.

> That Petitioner may not have received timely notice of the deactivation is unfortunate.
Nevertheless, CMS’s determination to deactivate a supplier is not an initial determination
that is subject to review by an administrative law judge. 42 C.F.R. §§ 498.3(b); 498.5(1).
To be reactivated, the supplier must recertify that the enrollment information currently on
file with Medicare is correct, and she must furnish any missing information “as
appropriate.” The supplier must also “meet all current Medicare requirements in place at
the time of reactivation, and be prepared to submit a valid Medicare claim.” 42 C.F.R.

§ 424.540(b)(2).

To bill Medicare for the services she provides, a nurse practitioner must be a registered
professional nurse, who is authorized by her state to practice as a nurse practitioner.
Unless she first obtained her billing privileges before January 1, 2001, she must meet
other criteria, depending on when she first obtained those billing privileges as a nurse
practitioner:

e If, as Petitioner suggests, she first obtained billing privileges on or after January 1,
2003, she must be certified as a nurse practitioner by a recognized national
certifying body that has established standards for nurse practitioners and possess a
master’s degree or doctorate of nursing practice doctoral degree;

e If, as CMS maintains, Petitioner first obtained billing privileges before January 1,
2003, she must be certified as a nurse practitioner by a recognized national
certifying body that has established standards for nurse practitioners.

42 C.F.R. § 410.75(b).

Petitioner does not claim to have obtained Medicare billing privileges before January 1,
2001. She has not demonstrated that she has a master’s degree or a doctorate of nursing.
She is not certified by a recognized national certifying body. She therefore does not meet
all current Medicare requirements, and CMS properly denied her Medicare enrollment.

Conclusion

Because Petitioner Worthington does not meet all current Medicare requirements, CMS
properly denied her Medicare enrollment. I therefore affirm the reconsidered
determination.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

